Exhibit 99.2 ROSABLANCA BLOCK SETTLEMENT AGREEMENT This Settlement Agreement (“Settlement Agreement”) is made by and between the following entities on the date set forth below: Lewis Energy Colombia, Inc., the Colombian branch of a Cayman Island company (hereinafter “LEC”), Osage Exploration and Development, Inc. Sucursal Colombia a branch of a Delaware corporation (hereinafter collectively “Osage”) Gold Oil PLC Sucursal Colombia a Colombian branch of an England company (hereinafter “Gold Oil”) and, Empresa Petrolera de Servicios y Asesorías S.A. – Empesa, a corporation registered under the laws Colombia (hereinafter “Empesa”.) WHEREAS Gold Oil and the Colombian Agencia Nacional de Hidrocarburos (hereinafter the “ANH”), entered in certain “Contrato de Exploración y Producción de Hidrocarburos – Sector Rosablanca” for the exploration and production of hydrocarbons, dated July 3, 2007 (hereinafter the “Rosablanca License”); WHEREAS the Phase 1 of the Exploration Program of the Rosablanca License consisted among others in the drilling of an exploration well (hereinafter the “Rosablaca – 1 well”) and such well was timely drilled by LEC acting as contractor, and the final reports of such activity have been recently delivered to the ANH completing the commitment of the referred phase. WHEREAS the current private interests of the Parties under the Rosabanca Joint Operating Agreement signed on September 19th, 2006 and further amended by the Parties (hereinafter the “Operating Agreement”) and as ratified in the Agreement dated March, 3 2009, executed by LEC, Osage and Gold Oil (“Agreement”) are as follows: LEC:25%
